DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15, 27, & 30 are objected to because of the following informalities:
Claim 1: The phrase "awherein" in the final clause appears to be a typo of "wherein".
Claim 15: The phrase "corresponding to the first and second sleeve-grooves and the sleeve ridge" should be amended to read "corresponding to of the second sliding sleeve".
Claim 27: The phrase "athe" in the first clause appears to be a typo of "the".
Claim 30:, the phrase "oa plurality" in the second clause appears to be a typo of "a plurality".
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention”, in this context, means an invention drawn to identical subject Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-31 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-31 of prior U.S. Patent No. 10,563,482. This is a statutory double patenting rejection.
With the exception of the typographical errors identified above in claims 1, 27, & 30, the present claims are otherwise identical to the issued claims of the parent case, US 10,563,482. 
Depending on how substantive Applicant's amendments are in response to this statutory double patenting rejection, an obviousness-type double patenting rejection may be issued (responsive to either broadening or narrowing amendments). A terminal disclaimer can overcome an obviousness-type double patenting rejection, but not the present statutory rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676